Title: From George Washington to Timothy Pickering, 27 June 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Mount Vernon 27th June 1796.
        
        The Post of friday—to Alexandria—brought me your dispatches of the 22d instant.
        Mr Adets answer to your communication, relatively to the

Capture of the Ship Mount Vernon, leaves the matter as undecided as before; and his reserve may, it is to be feared, be considered as a collateral evidence of the truth of the information I handed to you in my last, and contributes to shew the necessity of having a proper understanding of this matter. The Privateer Flying Fish, might not have brought orders for Capturing our Provision Vessels, bound to British Ports; but she might have received them thro’ Mr Bournonville, who came out at the sametime the French Commissioners did, to St Domingo.
        My sentiments with respect to the Successor for the Office rendered vacant by the death of Mr Gorham; and the changes consequent of the removal of Mr Jonathan Jackson to it; were communicated by the last Post to the Secretary of the Treasury—who was also informed, that in case of the non-acceptance of the Office of District Attorney for Massachusetts, by Mr H. G. Otis I approved of its being given to Mr Davis the present Comptroller; provided his professional knowledge (of which I had no correct information) was deemed adequate to the discharge of the duties; and he wd place himself in a situation to render them conveniently to the Public.
        If Mr De Witt should decline the Office of Surveyor General, give me notice of it without delay; and you may accompany it with the names of persons (if any should occur or be brought to your view) as may be thought qualified for so important & trusty worthy an appointment.
        Are there any accounts yet from Captn Lewis? & what are the last Accts from the Western Posts? Let the letter which goes under cover with this for Major Pinckney receive the earliest safe conveyance which may offer, since (as I find by the Papers) it has missed the hands of Mr King, by whom I intended to forward it.
        
          Go: Washington
        
      